Howe, J.
We see no error in this judgment. The intervenor claimed a privilege as furnisher of supplies to a plantation. The plaintiff claimed a privilege as lessor of the plantation. The judge a quo decided the contest in favor of plaintiff and rejected the demand of the intervenor for a concurrent privilege, on the ground, among others, that hiS privilege was not recorded in such way as to have effect against tho plaintiff.
We consider it settled that the plaintiff’s privilege, or more strictly, right of pledge, does not require to bo recorded, hut that the inter-venor’s does.
Judgment affirmed.